             Case 2:19-cv-01641-TSZ Document 31 Filed 12/08/20 Page 1 of 3



 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6         ALICE MCCOY, et al.,
 7                             Plaintiffs,

 8               v.                                      C19-1641 TSZ

 9         HOLLAND AMERICA LINE - USA                   MINUTE ORDER
           INC., et al.,
10
                               Defendants.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13        (1)    Having granted Plaintiffs’ Motion to Continue Trial Date and Related Case
   Schedule, docket no. 27, and having reviewed the parties’ Joint Status Report, docket
14 no. 30, the Court issues the following amended schedule:

15           JURY TRIAL set for                 9:00 AM on        September 13, 2021

16           Joinder of Parties due by                            February 16, 2021

             Amended Pleadings due by                             March 2, 2021
17
             Expert Witness Disclosure/Reports under              March 2, 2021
18           FRCP 26(a)(2) due by
19           Status report to Court on case progress due by       March 17, 2021

20           All motions related to discovery due by              April 6, 2021

21           Discovery completed by                               June 1, 2021

22

23

     MINUTE ORDER - 1
                  Case 2:19-cv-01641-TSZ Document 31 Filed 12/08/20 Page 2 of 3



 1                Dispositive Motions due by                                            July 1, 2021
                   and noted on the motions calendar no later
 2                 than the fourth Friday thereafter (see LCR 7(d))

 3                Motions related to expert witnesses                                   July 8, 2021
                  (e.g., Daubert motion) due by
 4                 and noted on the motions calendar no later
                   than the third Friday thereafter (see LCR 7(d))
 5
                  Motions in Limine due by                                              August 12, 2021
 6                 and noted on the motions calendar no later
                   than the Friday before the Pretrial Conference
 7                 (see LCR 7(d)(4))

                  Pretrial Order due1 by                                                August 27, 2021
 8
                  Trial Briefs to be submitted by                                       August 27, 2021
 9
                  Proposed Voir Dire/Jury Instructions due by                           August 27, 2021
10
                  Pretrial Conference set for                10:00 AM on                September 3, 2021
11
            Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
12   format with the following columns: “Exhibit Number,” “Description,” “Admissibility
     Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
13   and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
     blank, but the parties shall indicate the status of an exhibit’s authenticity and
14   admissibility by placing an “X” in the appropriate column. Duplicate documents shall
     not be listed twice: once a party has identified an exhibit in the pretrial order, any party
15   may use it.

16           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at (206) 370-8522, no later
17   than the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder
     with appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s
18   exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
19   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
20   is numbered 159, then defendant’s exhibits shall begin with the number 200; if

21
     1
         For further details concerning the Pretrial Order and the exhibit list contained therein, refer to the
22 Minute Order Setting Trial and Related Dates entered on March 19, 2020, docket no. 20.

23

     MINUTE ORDER - 2
             Case 2:19-cv-01641-TSZ Document 31 Filed 12/08/20 Page 3 of 3



 1 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
   the number 400.
 2
          All other terms and conditions, and all dates and deadlines not inconsistent
 3 herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
   no. 20, shall remain in full force and effect.
 4
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.
           Dated this 8th day of December, 2020.
 6
                                                     William M. McCool
 7
                                                     Clerk
 8
                                                     s/Gail Glass
                                                     Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 3
